172 S.W.3d 461 (2005)
STATE of Missouri, Respondent,
v.
Frederick L. REVELS, Appellant.
No. WD 64433.
Missouri Court of Appeals, Western District.
August 16, 2005.
Motion for Rehearing and/or Transfer Denied October 4, 2005.
Randall J. Schlegel, Kansas City, MO, for appellant.
Curtis F. Thompson, Jefferson City, MO, for respondent.
Before: NEWTON, P.J., LOWENSTEIN and BRECKENRIDGE, JJ.
Motion for Rehearing and/or Transfer to Supreme Court Denied October 4, 2005.

ORDER
PER CURIAM.
Appellant-acquittee sought a second unconditional release from a mental health facility, pursuant to Section 552.040, RSMo 2000. Affirmed. Rule 84.16(b).